Citation Nr: 0425256	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  96-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 1972 
and from November 1974 to November 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

It is noted that the Board remanded this matter for 
additional development in November 1999 and in July 2003.  A 
videoconference hearing was held before the undersigned in 
June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

Service medical records reveal that in April 1977, an 
incident occurred in which the veteran sustained an injury to 
the right foot.  The veteran also twisted his right ankle at 
that time.  Right ankle strain was diagnosed at that time.  
Post-service records indicate that the veteran had a 
bunionectomy of the right foot as well as a repair of tendons 
in 1995 and 1996.  Outpatient records show that the veteran 
continued to have problems with the right foot.  During his 
personal hearing in June 2004, the veteran testified that a 
heavy weight, weighing approximately 16 to 20 pounds, was 
dropped on his right foot.  The veteran reported that, since 
his separation from service, he had undergone five surgeries, 
requiring pins and artificial joints.  He contended that he 
continued to have great difficulties in walking and standing 
for any period of time.  

The veteran has never been afforded a VA compensation and 
pension examination to determine the etiology of current 
right foot disability.

Thus, this case must be remanded for the following actions:

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of any current right foot 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current disability of the right foot is 
related to the injury in service.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).  



